Citation Nr: 0816127	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
April 1949.  

By a ruling in February 2007, the veteran's appeal was 
advanced on the docket of the Board of Veterans' Appeals 
(Board).  The appeal has received expedited treatment since 
that time.

The veteran and his wife provided sworn testimony in support 
of his claim during a hearing on appeal before the 
undersigned Veterans Law Judge in May 2007.  This appeal was 
remanded by the Board in June 2007 for additional evidentiary 
development.  

Upon review, however, the Board has determined that the 
development accomplished upon remand has revealed additional 
avenues which must be explored before we can find that the 
VA's duty to assist him in developing evidence to support his 
appeal has been satisfied.  The appeal is therefore REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action on his part is required.


REMAND

In the June 2007 remand, the Board sought to obtain evidence 
corroborating the veteran's testimony that he had initially 
been prescribed thyroid replacement medication shortly after 
his discharge from service.  Thus, VA medical records dating 
from that time period were requested, as were any private 
medical records which could be identified and located.  

Unfortunately, neither the Detroit VA Medical Center nor the 
Sepulveda VA Medical Center were able to locate any records 
relating to the veteran which showed medical treatment 
proximate to his discharge from service.  However, a 
memorandum from the Medical Information Section of the 
Sepulveda VA Medical Center reflects that the veteran's 
records were transferred to the VA Medical Center in Boise, 
Idaho, in October 1991.  Although some medical records from 
the Boise VA Medical Center are contained in the claims file, 
review of the request for records sent to Boise shows that 
only records from 1989 onward were requested.  Thus, it 
appears it may be Boise that is in possession of medical 
records pertaining to the veteran from the date he initially 
sought treatment at the Sepulveda VA Medical Center.  These 
early VA medical records could be extremely helpful to the 
veteran's claim, and an attempt to obtain them should be made 
prior to further adjudication.  Furthermore, any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In a letter dated in July 2007, the veteran stated that after 
service he had gone to "my fiancée's family physician in 
Michigan (who started me on thyroid replacement)", a Dr. 
Edwards in California from approximately 1952 to 1955, and 
then a Dr. Castillas for nearly thirty years after that.  He 
explained, however, that he had attempted to get records from 
Dr. Castillas the year after he retired, but was unable to do 
so, because Dr. Castillas had not kept his records after his 
retirement.  He stated that the rest of his care and 
treatment had been through the VA in Sepulveda, California 
and Boise, Idaho.  He also stated that he assumed the VA has 
copies of these records.  In a medical release form filed at 
the same time, the veteran wrote, "All records have already 
been released, and are in my VA file."

Currently the claims file contains no contemporaneous post-
service medical records dated prior to 1989.  In other words, 
there are no records available for review reflecting the 
initial diagnosis of hypothyroidism and the initial 
prescription for thyroid replacement medication.  In fact, 
the June 2007 letter represents the initial point in the 
record where the veteran has identified his post-service 
medical treatment with such specificity.  Thus, the veteran's 
impression that all records have been released and are 
available to VA adjudicators is simply mistaken.  

In the attempt to verify the initial diagnosis of 
hypothyroidism and the initial prescription of thyroid 
replacement medicine, the veteran should once again be 
requested to identify, to the best of his recollection, the 
name(s) and address(s) of the physician or clinic who 
initially made the diagnosis.  As noted above, in the July 
2007 letter, he stated that his fiancée's family physician in 
Michigan had rendered the initial diagnosis.  In a February 
1999 statement, he referred to a Public doctor in Detroit, 
whose name he could not recall, who initially prescribed the 
synthetic thyroid medication.  In any case, upon remand, the 
veteran should be requested to check his old records and 
attempt to remember any identifying information regarding 
medical treatment he received in Michigan between 1949, when 
he was discharged from service, and 1952, when he reports 
having moved to California.  He should also be requested to 
execute a release form for the records generated by Dr. 
Edwards between 1952 and 1955, so that an attempt to obtain 
these records may be made as well.

Lastly, we note that medical evidence contained in the 
veteran's VA insurance file was added to his claims file in 
May 2008.  This evidence is relevant and has not yet been 
reviewed by VA adjudicators in connection with the instant 
claim.  Thus, upon remand, an initial review of this newly-
obtained evidence should be performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all records of 
VA medical treatment provided to the 
veteran between 1952 and 1989 from the VA 
medical system in Boise, Idaho.  The 
search should include retired records 
storage facilities.

2.  The RO should request that the 
veteran provide address information and 
execute the necessary releases for the 
physicians and/or medical facilities 
where he was treated for hypothyroidism 
in Michigan between 1949 and 1952, and 
also for records from Dr. Edwards in 
California between approximately 1952 to 
1955.  The RO should then attempt to 
obtain these records for inclusion in the 
veteran's claims file.  All attempts 
should be fully documented for the claims 
file.

3.  After the development requested above 
has been completed, the RO should again 
review the record, including all newly-
obtained evidence, specifically 
considering the veteran's entitlement to 
service connection for hypothyroidism 
under the continuity of symptomatology 
provisions set forth in 38 C.F.R. 
§ 3.303(b).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

